Citation Nr: 0601659	
Decision Date: 01/19/06    Archive Date: 01/31/06	

DOCKET NO.  03-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for residuals of polyp 
removal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran, who had active service from February 1964 to 
August 1966, appealed that decision to BVA.  Thereafter, the 
RO referred the case to the Board for appellate review.

This matter was remanded by the Board to the RO in January 
2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record indicates that polyps were not 
manifested during service, and are not shown to be causally 
or etiologically related to service.


CONCLUSION OF LAW

Polyps were not incurred in or aggravated during service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran and his representative were not provided 
proper notice of the VCAA in regards to his claim for 
residuals of a polyp removal as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) until after the RO's May 
2002 rating decision and the Board's January 2005 remand.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations where the 
claimant receives a belated VCAA letter, the claimant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

In this case, such notice was provided to the veteran and his 
representative by letter dated in January 2005.  The content 
of this letter informed the veteran of (1) the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) the information and evidence the VA would seek 
to provide; (3) the information and evidence the veteran was 
expected to provide; and (4) requested the veteran provide 
any information or evidence in the veteran's possession that 
pertained to his claim.  In response, neither the veteran nor 
his representative submitted any additional evidence or 
notified the RO of any additional matters that the veteran 
wished to have reconsidered.  After the RO issued an August 
2005 Supplemental Statement of the Case, the veteran's 
representative submitted an October 2005 statement and an 
October 2005 brief to the BVA on the veteran's behalf.  Based 
upon these particular facts, the Board finds that the 
veteran's subsequent VCAA notice appears to have satisfied 
the notification requirements of the VCAA. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also notes that 
neither the veteran nor his representative have contended or 
argued that any defect or deficiency in timing of the VCAA 
notice has resulted in any prejudice in the adjudication of 
his appeal.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
113 (2005).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  The Board observes and 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claim of entitlement to 
service connection for residuals of a polyp removal.  
However, as will be explained more fully below, the Board is 
of the opinion that the veteran's service medical records and 
VA medical records contain sufficient medical evidence to 
make a decision on the veteran's claim.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service. See 38 C.F.R. 
§ 3.159 (c) (4).  In this case, while there is evidence that 
the veteran developed and had polyps removed subsequent to 
service, there is simply no competent evidence that the 
veteran developed polyps in service or that his post-service 
polyps were in any way related to his time in service.  As 
such, a VA examination is not necessary for resolution of 
this appeal.

Lastly, the Board notes that neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.



B.  Evidence

The veteran's service medical records contain no complaints, 
treatment or diagnoses of polyps or bloody stools while in 
service.  The veteran's November 1963 pre-induction 
examination reported that the veteran's abdomen, viscera, 
anus and rectum were all normal.  A July 1966 service medical 
record noted that the veteran had an abnormal urinalysis for 
which he was to be evaluated and treated prior to his 
separation from service.  During a consultation at the 
internal medical clinic that same month, the veteran was 
noted to have albuminuria of an unknown cause.  Further 
testing was recommended to rule out prostatitis, nephritis 
and chronic renal discharge.  He was to be hospitalized.  On 
subsequent hospitalization in July 1966, the veteran was 
noted to have two-plus albumin in his urine.  He was 
asymptomatic other than a 2- to 3-day history of loose stools 
without hematochezia or mucus.  Physical examination at that 
time revealed that the veteran's abdomen was flat and soft, 
his bowel sounds were normal, and there were no palpable 
organs, masses or tenderness.  The veteran's rectal 
examination showed no masses and his prostate was noted to be 
smooth, not boggy or tender.  The veteran was diagnosed with 
acute gonorrhea and treated prior to separation.  In his 
August 1966 service separation examination, the veteran's 
abdomen, viscera, anus and rectum were reported to be normal.  

The claims file contains VA medical records dated from May 
1979 to September 2002.  Of those, a July 1984 record 
indicated that the veteran was seen in May 1984 for a rectal 
examination after his stool apparently tested hemoccult 
positive.  No masses were felt at that time and the 
examiner's impression was that the veteran had a nonpainful 
hemorrhoid, and the proctoscopic examination was reported to 
be normal.  An August 1984 record indicated that the veteran 
was seen for painless hematuria, hemospermia and a hemi-
positive stool.  The record noted that colonic polyps should 
be ruled out, but that the diagnosis was probably alcohol 
gastritis.  A followup note dated that same month indicated 
that the veteran underwent an Air Contrast Barium Enema 
(ACBE) test that was positive for colonic polyps at the 
hepatic flexile.  A November 1984 record indicated the 
impression that the veteran had an ascending colon polyp.  

A February 1985 VA medical record indicated that the veteran 
underwent a colonoscopy that revealed small hemorrhoids 
without bleeding.  The examiner's impression at that time was 
that there was no evidence of polyps, other than a small 
polyp in the descending colon.  He diagnosed the veteran with 
nondiagnostic colonoscopy and suggested that the veteran 
undergo another ACBE test in six months.  A May 1985 record 
indicated that the veteran reported having a colon polyp 
removed in 1985 at the Heinz VA Hospital.  A June 1985 record 
indicated that the veteran requested to be measured for a 
prep of the UGI because the veteran's ACBE test indicated 
that he had a questionable polyp, but that polyps were not 
found on his full colonoscopy.  It reported that the veteran 
did not need followup at that time. 

VA medical records dated in June 2001 and July 2001 indicated 
that the veteran underwent a colon screening in June 2001 and 
a colonoscopy in early July 2001.  The colonoscopy revealed 
two polyps that were resected without difficulty.  The 
examiner's impression was that the veteran also had sigmoid 
erosions.  No other masses, polyps, or diverticula were noted 
and the veteran's IC valve and appendiceal orifice were noted 
to be fairly visualized.  

In January 2002, the veteran requested service connection for 
his colonoscopies and the removal of two polyps.  In a May 
2002 rating decision, service connection was denied on the 
basis that the veteran's service medical records revealed no 
evidence of polyps in service and there was no evidence in 
the veteran's VA medical records that related the veteran's 
post-service polyps to his time in service.  With his 
September 2002 Notice of Disagreement, the veteran submitted 
a note which indicated he experienced constipation, pain and 
strain of bowel movements in 1965 while serving in Vietnam.  
He asserted that his stools were "round hard as a rock with 
blood" and that they caused his polyps.

In October 2002, the veteran testified before a Decision 
Review Officer that he was constipated and had bloody stools 
in service.  See October 2002 DRO hearing transcript, page 
10.  He did not receive treatment in service for his 
constipation. 
Id., p. 13.  He testified that he did not know when he 
developed polyps, but he noticed blood coming from his rectum 
and penis years after separating from service.  He sought 
treatment from the VA in approximately 1983.  Id., pgs 10-11.  
He testified that he had two polyps removed around 
approximately 1983 and that they reoccurred in 2001.  He also 
stated that he believed these polyps originated in service.  
Id.  He was unaware of any current reoccurrence of the 
polyps.  Id., p. 11.

In January 2005, the Board remanded the veteran's appeal for 
full compliance with the Veterans Claims Assistance Act 
(VCAA).  Subsequently, the Appeals Management Center (AMC) 
provided notification of the VCAA to the veteran in January 
2005.  This letter requested that the veteran send any 
pertinent evidence in his possession that pertained to his 
claim to the RO, and also informed the veteran of what 
evidence was necessary to prevail on his claim.  Neither the 
veteran nor his representative responded to this letter.  
Thereafter, in an August 2005 Supplemental Statement of the 
Case, the RO denied service connection for residuals of a 
polyp removal.  

In October 2005, the veteran's representative submitted a 
brief on the veteran's behalf in which he asserted that the 
veteran's claim needed to be explored further as the facts 
alone may not be determinative in this case.  He also stated 
that VA regulations do not provide that service connection 
can only be shown through medical records, but rather allow 
for proof through lay evidence.  See Smith v. Derwinski, 
2 Vet. App. 147, 148 (1992).  As such, the representative 
referred the Board to the veteran's DRO hearing testimony to 
support his claim.  

C.  Law and Analysis 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence clearly shows the veteran developed polyps after 
service, underwent two colonoscopies, and had two polyps 
resected in 2001.  However, in order to warrant service 
connection in this case, there must also be (1) evidence of 
an in-service occurrence or injury and (2) a medical opinion 
establishing a nexus between the current disability and the 
in-service event or injury.  Based on the evidence of record, 
the Board concludes that service connection for residuals of 
a polyp removal is not warranted since there is no competent 
evidence illustrating that the veteran was diagnosed or 
treated for polyps while in service.  Additionally, the 
record on appeal does not contain a medical opinion linking 
the veteran's post-service polyps (and their removal) to such 
an event in service.  

Specifically, the veteran's service medical records are 
silent as to complaints, treatment or diagnoses of bloody 
stools or polyps while in service.  The veteran's July 1966 
physical examination indicated that his abdomen was flat and 
soft, his bowel sounds were normal, and he did not have any 
palpable organs, masses or tenderness.  Most importantly, his 
rectal examination revealed no masses at that time and his 
stools from the previous 2-to-3 day period were without 
hematochezia or mucus.  The veteran's separation examination 
also reported that his abdomen, viscera, anus and rectum were 
normal.  

The veteran's VA medical records also do not support his 
claim.  His earliest treatment record reflecting hematuria of 
the stool occurred in July 1984, almost 20 years after the 
veteran separated from service.  It was not until August 1984 
that the veteran underwent an ACBE test that was positive for 
colonic polyps.  Neither these records nor the remaining VA 
medical records suggest that either the veteran's post-
service hemi-positive stools or polyps were related to the 
veteran's time in service.  To the extent that the veteran 
offered his own opinion at the DRO hearing that his polyps 
were either the result of or were related to the bloody 
stools he experienced in service, the Board notes that his 
opinion is not probative on the issue since he is a lay 
person.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based upon a thorough review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable.  Therefore, service 
connection for residuals of polyp removal must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for residuals of polyp removal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


